Title: From Benjamin Franklin to Thomas McKean, 5 November 1781
From: Franklin, Benjamin
To: McKean, Thomas


Sir,
Passy Novr. 5. 1781.
Herewith you will receive a Copy of my last; since which I have been honour’d with two Letters from the late President, the one dated Mar 2 relating to Capt. Jones’s Cross of Merit which I have communicated as directed. The other dated July 5 respecting the Release and Exchange of Mr Lawrens. Having no direct Communication with the British Ministers, and Mr Burke appearing by a Letter to me warmly interested in favour of his Friend General Burgoyne to prevent his being recalled, I have requested and impower’d him to negotiate that Exchange and I soon expect his Answer.

The late Practice of sending to England Prisoners taken in America, has greatly augmented the Number of those unfortunate Men, and proportionably increased the Expence of relieving them. The Subscriptions for that purpose in England, have ceas’d. The Allowance I have made them of 6 pence each per Week during the Summer, tho’ small, amounts to a considerable Sum; and during the Winter I shall be obliged to double if not treble it. The Admiralty there will not accept any English in Exchange but such as have been taken by Americans, and absolutely refuse to allow any of the Paroles given to our Privateers by English Prisoners discharg’d at Sea, except in one Instance that of 53 Men taken in the Snake Sloop by the Pilgrim and Rambler, which was a Case attended, as they say, with some particular Circumstances. I know not what the Circumstances were, but shall be glad to see the 53 of our People whom they promise to send me by the first Cartel. I have above 500 other Paroles solemnly given in Writing, by which the Englishmen promised either to send of our People in Exchange, or to surrender themselves to me in France; not one of which has been regarded, so little Faith & Honor remains in that corrupted Nation. Our Privateers when in the European Seas, will rarely bring in their Prisoners when they can get rid of them at Sea. Some of our poor brave Countrymen have been in that cruel Captivity now near four Years. I hope the Congress will take this Matter into immediate Consideration; and find some means for their Deliverance, & to prevent the sending more from America. By my last Accounts the Number now in the several Prisons amounts to upwards of 800. I request also some Direction from Congress, (having never received any), respecting the Allowance to be made to them while they remain there. They complain that the Food given them is insufficient. Their Petition to the English Government to have an equal Allowance with the French & Spanish Prisoners has been rejected; which makes the small pecuniary Assistance I can send them more necessary.— If a certain Number of English Prisoners could be set apart in America, treated exactly in the same Manner, and their Exchange refused ’till it should be agreed to set these at Liberty in Europe, one might hope to succeed in procuring the Discharge of our People. Those who escape and pass thro’ France to get Home put me also to a very great Expence for their Land Journies which could be prevented if they could be exchanged; as they would be landed here in the Ports.
The Ambassador of Venice told me, that he was charged by the Senate to express to me their grateful Sense of the Friendly Behavior of Capt Barry, Commander of the Alliance in rescuing one of the Ships of their State from an English Privateer, and setting her at Liberty. And he requested me to communicate this Acknowledgement to Congress.
There is a Complaint from Holland against Capt Jones, for having taken the Brigantine Berkenbosch and sending her to America; and I have been desired to lay before Congress the inclosed Depositions relating to that Capture, and to request their Attention to it. The Ambassador of Portugal also frequently asks me if I have received any Answer to their Complaint long since sent over. I wish it was in my Power to give him one of some kind or other. But none has yet come to my Hands. I need not mention the Importance of attending to the smallest Complaints between Nations, the Neglect of them having sometimes very serious Consequences.
The Mediation proposed is not yet agreed to by England, who refuses to treat with our United States but as a Sovereign with Subjects. And I apprehend that a Change in that Resolution is only to be expected from Time, the growing insupportable Expence of the War, or a Course of Misfortunes in the Progress of it. The Spirits of that Nation have been continually kept up by the flattering Accounts sent over of our being weary of the Contest, and on the Point of Submission. Their Ministers, as appears by their intercepted Letters, have been themselves so far deceived as to expect daily those Submissions, and to have the Pleasure of laying them before the King. We may perhaps be able to guess a little by the King’s Speech at the approaching new Session of Parliament, whether they still continue under this Delusion. As long as it subsists, Peace is not to be expected.
A Loan has been proposed to be obtained for us of the States of Holland on the Credit of this Government. All publick Operations are slow in that Country, and tho’ the Affair is at length said to be concluded, it is not yet executed. Considerable Advances have however been made here in Expectation of being reimburs’d by it. The last Aids granted us have been so absorbed by my Payment of the Drafts on Mr Jay and Mr Adams, and Acceptance of those for the enormous unexpected Purchases in Holland, which were to have gone in Capt. Gillon’s Ship, but left behind, that I shall have nothing to spare for Extraordinaries unless some of the Holland Loan comes soon into my Hands. I am now told from Amsterdam, that the two Ships freighted there to carry those Goods, are detained, as their Contract was to sail under Convoy of the South Carolina, which left them; and they must now take more Men to defend them, and of consequence claim a higher Freight; and to have it paid before they sail, unless I will buy the Ships and send them on Account of Congress, neither of which is in my Power to do. It was ith Reluctance I engaged in that Affair, having little Confidence in Capt. Gillons Management, and fearing some Embarrasment of our Credit. I consented in fine to engage for the Payment of 10,000£ Sterling, being the Value of the Goods suitable for Congress said to be already shipt in that Vessel; and as there was said to be still some Room and she was thought a safe Conveyance, I concluded to furnish an additional Sum to fill that supposed Vacancy, which I limited to 5000£ sterg more. You will judge of my Surprize, when I saw the Accounts of that additional Purchase, which amounted instead of 5 to 50,000£: I at first absolutely refused to pay for them. But Capt. Jackson came to me from thence express, urged that the Purchase was made by order of Col. Lawrens; that the Goods were on board; that if I would not undertake to pay for them, they must be relanded and returned or sold, which would be a publick disgrace to us; that they were all Articles exceedingly wanted in America &ca &ca in fine I was prevail’d on and accepted the Bills; and was obliged to go with this After-clap to the Ministers, a Proceeding always disagreable after the Disposition of the Funds of the Year have been arranged; and more so in this Case, as the Money was to be paid for the Manufactures of other Countries, and not laid out in those of this Kingdom, by whose Friendship it was furnish’d. This fresh Grant was at first absolutely refus’d; at length I obtained it; and I hoped the Difficulty was over.— But after all, the Officers declare the Ship overloaded, that there was not room to lodge the People and Provisions, nor to act in fighting her; the Goods are turned out into two other Ships, those are left and it is now proposed to me either to buy them or to advance a Freight nearly equal to their Value. I cannot make a new Demand for this Purpose; and I shall not wonder if this Government observing how badly our shipping and transporting the Supplies is managed, should take that Business for the future entirely into its own Hands, as they have begun to do in the Case of Replacing the Cargo of the Marquis de la Fayette & indeed, till some active intelligent Person skill’d in Maritime Affairs is placed here as Consul, I cannot but think it will be much better executed, and more for our Advantage.
Some considerable Parts of that new Cargo are already shipt, and the rest I hear in great forwardness.
The very Friendly Disposition of this Court towards us still continues; and will I hope continue for ever. From my own Inclination as well as in Obedience to the Orders of Congress, every thing in my Power shall be done to cultivate that Disposition; but I trust it will be remember’d, that the best Friends may be overburthen’d; that by too frequent, too large, and too importunate Demands upon it, the most cordial Friendship may be wearied; and as nothing is more teasing than repeated unexpected large Demands for Money, I hope the Congress will absolutely put an End to the Practice of drawing on their Ministers, and thereby obliging them to worry their respective Courts for the Means of Payment. It may have otherwise very ill Effects, in depressing the Spirit of a Minister, and destroying that Freedom of Representation which on many Occasions it might be proper for him to make use of.—
I heartily congratulate you, Sir, on your being called to the honourable & important Office of President, and wish you every kind of Prosperity. Be pleased to present my dutiful Respects to the Congress, and believe me to be, with great & sincere Esteem & Respect, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
To his Excellency Thos. McKean Esqr President of Congress.
 
Notations: Letter Novr 5th 1781 Docr Franklin Read 18 March 1782 / Mr Ellery Mr Lee Mr Middleton Mr McKean Mr Jones / R.M.
